Citation Nr: 1804700	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  11-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a headache disability, to include as secondary to service-connected cervical spine stenosis and degenerative arthritis. 


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army National Guard from October 1982 to May 2004.  The Veteran had various periods of active duty for training (ACDUTRA) in 1983, 1985, 1988, 1989, 1992, 1993, 1994, 1995, 1996, and 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in May 2012 and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claims.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By an August 2016 letter, the Veteran was given an opportunity to request another hearing.  The letter advised her that if she did not respond within 30 days, the Board would assume that she did not want another hearing.  The Veteran replied via an August 2016 letter indicating that she did not want another hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the Veteran received a VA examination for her headache disability in June 2017.  However, the Board notes the VA examiner only evaluated the Veteran's headaches as secondary to her service-connected cervical spine stenosis and cervical spine degenerative arthritis.  Further, the opinion provided regarding aggravation did not contain a rationale and is therefore inadequate.  

Additionally, a September 1990 Service Treatment Record (STR) indicated that the Veteran had frequent and severe headaches that began after a car accident in 1984.  The Veteran has not been afforded a VA opinion to determine if this car accident is related to her current diagnosis of headaches.  Therefore, the Board finds an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action: 

1.  Provide the Veteran's claims file to a qualified clinician to provide an opinion for her headaches.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability began during active service, or is related to an incident of service.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the September 1990 record noting the Veteran's frequent, severe headaches since a car accident in 1984.

b. Whether it is at least as likely as that the Veteran's headache disability was proximately due to or the result of her service-connected cervical spine stenosis and cervical spine degenerative arthritis.

c. Whether it is at least as likely as that the Veteran's headache disability was aggravated beyond its natural progression by her service-connected cervical spine stenosis and cervical spine degenerative arthritis.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Review the claims file and ensure that the foregoing development action has been completed.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  If the benefit sought on appeal is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






